Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no teaching or proper combination in the art of a resin infusion method wherein a curable resin composition comprising one or more thermoplastic resins and a curing agent is frozen to form a block of frozen resin, and that block is then progressively melted and fed through a heated barrel for the infusion process with a fibrous preform, wherein the block of frozen resin is enough material to infuse the entire preform.

The closest prior art is Baeck (US-20200039112), which teaches a resin infusion process wherein resin is melted and fed into a mold which contains a fibrous preform. However, Baeck does not teach a curable resin composition comprising one or more thermoplastic resins and a curing agent is frozen to form a block of frozen resin, and that the block of frozen resin is enough material to infuse the entire preform.

While one of ordinary skill in the art could attempt to use Yamaguchi (KR-20000035500) to modify Baeck and teach the missing limitations mentioned above, Yamaguchi only teaches using a solid bale of rubber with a similar screw extruder to Baeck. One could attempt to make the argument that the concept of using the solid bale .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748